PER CURIAM.
We affirm the trial court’s mitigation of appellant’s sentence. Pursuant to Florida Rule of Criminal Procedure 3.800(c), the motion to mitigate was filed within sixty days of imposition, but the hearing on the motion was held more than sixty days from imposition of the original sentence. Recently, in Schlabach v. State, 37 So.3d 230 (Fla.2010), our supreme court construed the time periods of the rule and determined that as long as the defendant files the motion to reduce or modify sentence within the sixty-day time period, the trial court does not lose jurisdiction solely because no hearing was scheduled and no order was entered within the sixty-day time period. In doing so the court quashed our court’s decision in State v. Schlabach, 1 So.3d 1091 (Fla. 4th DCA 2009), upon which the state has relied in its brief.

Affirmed.

WARNER, STEVENSON and TAYLOR, JJ., concur.